Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/12/2020, 10/2/2020, and 6/9/2021 have been considered by the examiner.

Status of Claims
Claims 1-8 are pending.

Drawings
The drawings were received on 12 March 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Park (US 2012/0147299) (hereafter Park).
Regarding claim 1, Park discloses an optical device (see Fig. 2, reproduced below, and the corresponding description in paragraphs [0042]-[0045]) comprising a first phase difference film (second phase difference film 221), a linear polarizer (second polarizing film 222), and a second phase difference film (third phase difference film 223) in this order (see Fig. 2), wherein a polarized light transmission axis of the linear polarizer and a slow axis of the first phase difference film are non-parallel to each other (see at least paragraphs [0042] and [0044], where the second phase difference film has a second polarizing axis orthogonal to the first polarizing axis, the second polarizing film has a second transmission axis that is parallel with the X axis direction, the first transmission axis being parallel with the Y axis, and the first polarizing axis of the first phase difference film being at 45° to the first transmission axis, thus the second phase 

    PNG
    media_image1.png
    706
    737
    media_image1.png
    Greyscale
The limitation “an authenticity determination viewer” in the preamble is considered an intended use of the claimed invention and is therefore given limited patentable weight.


Regarding claim 2, Park discloses all of the limitations of claim 1.


Regarding claim 3, Park discloses all of the limitations of claim 1.
Park also discloses that an angle formed between the polarized light transmission axis of the linear polarizer and the slow axis of the first phase difference film is 45° ± 2° (see at least paragraphs [0042] and [0044], where the second phase difference film has a second polarizing axis orthogonal to the first polarizing axis, the second polarizing film has a second transmission axis that is parallel with the X axis direction, the first transmission axis being parallel with the Y axis, and the first polarizing axis of the first phase difference film being at 45° to the first transmission axis, thus the second phase difference film has a second polarizing axis that is 45° to the second transmission axis), and an angle formed between the polarized light transmission axis of the linear polarizer and the slow axis of the second phase difference film is 45° ± 2° (see at least paragraph [0045], where the third polarizing axis of the third phase difference film can be parallel to the second polarizing axis of the second phase difference film).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0147299) (hereafter Park) as applied to claim 1 above, and further in view of Wikipedia (“Polarizer”, 10 August 2016) of record (hereafter Wikipedia).
Regarding claim 4, Park discloses all of the limitations of claim 1.
Park does not specifically disclose that an in-plane retardation of the first phase difference film at a measurement wavelength of 550 nm is 90 nm or more and 150 nm or less, 
However, Wikipedia teaches that quarter wave plates on each side of a linear polarizer creates a homogenous circular polarizer (see at least page 11, Homogenous Circular Polarizer, with the figure reproduced below).

    PNG
    media_image2.png
    373
    674
    media_image2.png
    Greyscale

Further, it is understood in the art that a quarter wave plate is defined such that the in-plane retardation of the wave plate is ¼ of the desired wavelength. One fourth of 550 nm is 137.5 nm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authenticity determination viewer of Park to include the teachings of Wikipedia so that both the first and second phase difference films are quarter wave plates and, thus, an in-plane retardation of the first phase difference film at a measurement wavelength of 550 nm is 90 nm or more and 150 nm or less, and an in-.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0147299) (hereafter Park) as applied to claim 1 above, and further in view of Kawamoto et al. (US 2007/0139773) of record (hereafter Kawamoto).
Regarding claim 5, Park discloses all of the limitations of claim 1.
Park does not specifically disclose that the first phase difference film and the second phase difference film have reverse wavelength dispersion.
However, Kawamoto teaches that reverse wavelength dispersion in phase difference films allows for desired optical characteristics over a wide wavelength range (see at least paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authenticity determination viewer of Park to include the teachings of Kawamoto so that the first phase difference film and the second phase difference film have reverse wavelength dispersion for the purpose of allowing the phase difference films to function over a wide wavelength range (see at least paragraph [0005] of Kawamoto).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0147299) (hereafter Park) as applied to claim 1 above, and further in view of Hatano et al. (US 2017/0261668) of record (hereafter Hatano).
Regarding claims 6-8, Park discloses all of the limitations of claim 1.
Park does not specifically disclose that the authenticity determination viewer comprises the first phase difference film, a third phase difference film, the linear polarizer, a fourth phase difference film, and the second phase difference film in this order, that the first phase difference film and the second phase difference film are capable of functioning as a ¼ wave plate, and the third phase difference film and the fourth phase difference film are capable of functioning as a ½ wave plate, and that an in-plane retardation of the third phase difference film at a measurement wavelength of 550 nm is 240 nm or more and 300 nm or less, and an in-plane retardation of the fourth phase difference film at a measurement wavelength of 550 nm is 240 nm or more and 300 nm or less.
However, Hatano teaches a circular polarizer comprising a linear polarizer with a first phase difference film and a third phase difference film, wherein the first phase difference film is a ¼ wave plate and the third phase difference film is a ½ wave plate (see at least the abstract). Further, Hatano teaches that the combination of a ¼ wave plate and a ½ wave plate can function as a broadband ¼ wave plate (see at least paragraph [0003]).
Additionally, it is understood in the art that a ½ wave plate is defined such that the in-plane retardation of the wave plate is ½ of the desired wavelength. One half of 550 nm is 275 nm.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BOOHER/             Examiner, Art Unit 2872